Title: To George Washington from Thomas Johnson, 23 December 1793
From: Johnson, Thomas
To: Washington, George


          
            sir.
            Washington 23d Decemr 1793.
          
          We are just about finishing the Business of this Meeting. it has been very important,
            much influenced by the Considerations hinted in our general Letter and I hope will meet
            your Approbation—Funds are now secured, I think, to
            carry on the public Buildings to a considerable Length under the most disagreeable
            Events and if our public Affairs should brighten a powerful Influence is secured to do
            what is right and proper and which ought to have been done in the Outset.
          Mr Blodget has involved us in unpleasant Circumstances Doctr Stuart and I cannot quit
            our Post to our own Satisfaction till we see the present Lottery in a Way of being
            settled and we had all determined that another should not be offered in the present
            Temper of the public or at all ’till without a farther Security than mere Honor—I will
            deal frankly with you, Sir, tho’ I dare say your own Observation renders mine
            unnecessary Mr Blodget will not be useful in the Affairs of the City he wants Judgment
            and Steadiness I cannot think of leaving him to a Successor we all wish to part from him
            and that quietly.
          
          As soon as the Lottery Business is smoothed, and I hope it will be so by the first of
            March, I wish to be relieved: my Affairs are pretty extensive and require much of my
            Attention: I wish too to avail myself of the Moment which I saw and has almost past away
            to benefit myself by the rise of the City to which a long Friendship for Potomack and
            every Exertion in my power in it’s favor fairly intitle me. I am sir. with the most
            perfect Esteem and Respect. Your very affectionate Servant.
          
            Th. Johnson
          
        